DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed October 22, 2021 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments that the prior art does not have all of the claimed layers, and particularly noting the transitional phrase in the independent claim has been amended from the open “comprising” to the closed “consisting,” the examiner is unpersuaded.  Koeckert discloses all of the required layers and two of the optional layers, see figure 1 below.





Optional covering layer 7
Cover layer D


Multi-layer system comprising:
First upper layer 4
Second upper layer 5
Optional adhesion promoting layer 10
Bottom layer 6
Multi-layer system comprising:
First layer WS
Second layer WS
Adhesion promoting layer HB
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]Metallic reflection layer R


Adhesion promoting layer 9
Adhesion promoting layer H


Barrier layer 8
Functional layer F


Intermediate layer 2
Adhesion promoting and diffusion barrier layer HD


Substrate 1
Substrate S


Optional second intermediate layer 11



Optional decorative layer 12



    PNG
    media_image1.png
    361
    856
    media_image1.png
    Greyscale
               
    PNG
    media_image2.png
    310
    463
    media_image2.png
    Greyscale

Figure 1.  Comparison of layers and order of layer in the instant application (left) and Prior Art Koeckert (right).


ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  MPEP § 2131.  In the current case the layers indicated as commensurate meet the requirements as claimed by applicant.  For example applicant’s barrier layer 8 is commensurate with Koeckert’s layer F, as set forth below.  Koeckert’s layer F has a thickness within the claimed thickness range and is made of a material meeting claim 1’s requirements, as set forth below.  The combination of layer f’s material composition and thickness would inherently have the physical property required by the functional limitation requiring the prevention of migration of the silver from the reflective layer, as set forth below, which is further supported by Koeckert paragraph [0016] “… also for a supplementary function, in particular for protecting the reflection layer” as set forth below.   Regarding seed layer 5a in Dasbach, the examiner has indicated that it is part of an adhesion promoting layer in some embodiments of Dasbach.  The examiner notes that seed layers are used to promote adhesion, i.e. they are synonymous terms, as evidenced by Koeckert paragraph [0017] “… said adhesion promoting layer can also be regarded as a so-called seed layer.”  
Regarding applicant’s argument that the examiner has used hindsight sight, the examiner is unpersuaded.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case the examiner has indicated motives to combine art using motivations found in the prior art, as set forth below.
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007), see MPEP 2141.    
Regarding applicant’s arguments that Koeckert’s adhesion promotion layer being thinner than required by claim 1, the examiner is unpersuaded.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As applicant argues on page 11 that different materials in one layer might require possible modifications to other layers since “one or both of the substrates in the different systems are not identical” – one would look for guidance in the art with subsequent modifications, such as thickness or composition, appropriate to the substrate materials.  In this case Dasbach and Shin include teachings 
Regarding applicant’s arguments that Koeckert’s teaches away from adhesion promotion layer being within the claimed range, the examiner is unpersuaded.  The examiner agrees that Koeckert fails to disclose or teach that the adhesion promoting layer (H) is within the claimed range of 5 nm to 25 nm, as set forth below.  it has been held that non-preferred embodiments failing to assert discovery beyond that known in the art does not constitute a “teaching away” unless such disclosure criticizes, discredits, or otherwise discourages the solution claimed. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971), In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994), In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004), (see MPEP §2123).
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). (MPEP §2124).

In this case, Examiner finds does not find that Koeckert criticizes, discredits, or otherwise discourages the adhesion promoting layer from being within the claimed range.  
Regarding applicant’s arguments that Dasbach and Shin have differences from the claimed invention and Koeckert, noting additional layers and differences in the adhesion promoting layer, the examiner is unpersuaded.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  A single adhesion promotion layer being between 5 nm and 25 nm is claimed.  Koeckert discloses a single layer that is thinner than required by claim 1, as set forth below.  The combination of Dasbach and Shin correct this 1, as set forth below.  Further, Shin provides a motivation to have adhesion-promoting layer in the claimed thickness range, regardless if it is a single or multiple layer.  Particularly, the end of paragraph [0026] states:
If it is less than 3 nm, it is difficult to improve the adhesion and to provide an antioxidation effect.  On the other hand, if it exceeds 14 nm, irregularity on the surface of the film becomes large and the reflectance is therefore reduced.  The adhesion improving film may be of a single layer or plural layers.  When it comprises a plurality of layers, the total film thickness is preferably in the above-mentioned range.

Thus, Shin teaches the claimed range for a single homogeneous layer, as disclosed by Koeckert.  Further, in the case of multiple layers, as taught by Dasbach, Shin also teaches the multiple layers should be in the same range.   
Regarding applicant’s argument that the “particular combination of references does not constitute proper grounds for an obviousness rejection when the combination ‘would require a substantial reconstruction and redesign’ of the prior art as well as a change in its principles of operation (see In re Mouttet, 686 F.3d 1322, 1332 (Fed. Cir. 2012))” the examiner is unpersuaded.  The examiner metal substrate (S) to an aluminum substrate as taught by Dasbach is not a substantial reconstruction.  The examiner further asserts increasing the thickness of the Koeckert’s adhesion promoting layer (H) to the claimed range is not a substantial reconstruction.  The combination of the references is proper since the references provide motivations for all of modifications as set forth below and "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).  See MPEP 2145 IV.
In response to applicant's argument that Shin does not provide the same motive as applicant, the examiner is unpersuaded.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Regarding applicant’s belief that “that the Examiner has not properly considered all elements of the claim at issue when judging the obviousness of that claim as required (see In re Wilson, 424 F.2d 1382, 1385 (C.C.P.A. 1970); MPEP, supra note 44, § 2143.03)” noting “the present disclosure was not considered in light of the existing art,” the examiner is unpersuaded.  The examiner believes he has considered all of the claimed elements.  The examiner’s rejection is based on a consideration of all of the elements set forth in the claims.  If applicant has distinguishing elements in the specification the examiner respectfully suggest applicant incorporate these elements into the independent claim.  The examiner is analyzing the claim, as written, without adding any unclaimed limitations, in light of the specification.  The claims define the property rights provided by a patent, and thus require careful scrutiny. The goal of claim analysis is to identify the boundaries of the protection sought by the applicant and to understand how the claims relate to and define what the applicant has indicated is the In re Hiniker Co., 47 USPQ2d 1523 (Fed. Cir. 1998) stated "...the name of the game is the claim.”  See MPEP 2103.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-2, 6 and 29-30 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1 “the first adhesion-promoting layer consists of adhesion promoting agents of A203, TiO2 CrOs, or mixtures thereof” particularly “or mixtures thereof” amounts to prohibited new matter.  In the current remarks applicant indicates support in paragraph [0048], which reads: “Suitable layer materials herein are in particular, oxidic adhesion promoting agents, such as preferably A203, TiO2 CrOs …”  The examiner fails to find support in this paragraph, or elsewhere in the specification, for mixtures of A203, TiO2 and/or CrOs.  For purposes of examination the examiner will assume support exists.
Claims 2, 6 and 29-30 are rejected under 35 U.S.C. 112(a) as failing the written description requirement, since they depend on claim 1 and therefore have the same deficiencies.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Regarding claim 1 “wherein the barrier layer has a thickness that is in the range from 10 nm to 200 nm, provided that when the composition of the barrier layer is nitridic Cr the thickness is greater than 40 nm” has clarity issues.  It is unclear if a barrier layer of nitridic Cr >40nm is an open ended condition and allows the layer to be thicker than 200 nm or if it has a closed range of 40 nm to 200nm.  In the specification paragraph [0047] states:  
The barrier layer 8 can have preferably a thickness D8 in the range from 10 nm to 200 nm. In the case of a chromium nitride layer, a minimal thickness D8 can be in particular at 40 nm. 

In light of this, the latter is assumed.  The examiner would suggest, and for purposes of examination use “wherein the barrier layer has a thickness that is in the range from 10 nm to 200 nm, provided that when the composition of the barrier layer is nitridic Cr the thickness within said range is at least 40 nm.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Insofar as they are understood claims 1-2, 6 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Koeckert et al. US Patent Application Publication 2013/03429000, of record, in view 

Regarding claim 1 Koeckert discloses a reflective composite material (title e.g. figure 2) consisting of a substrate (e.g. substrate S), an intermediate layer (e.g. layer HD), a diffusion-inhibiting barrier layer (e.g. functional layer F), a first adhesion-promoting layer (e.g. adhesion promoting layer H), and an optically active multi-layer system (e.g. combination of first layer WS, second layer WS, adhesion promoting layer HB & metallic reflection layer R) provided in that order (see figure 2) with an optional covering layer (optional is not required further e.g. cover layer D) applied thereon (see figure 2), along with an optional second intermediate layer (optional is not required) and an optional decorative layer (optional is not required) located on the opposite side of the substrate wherein the substrate (e.g. S) comprises metal (paragraph [0013] “metal can also be used as substrate”), the intermediate layer of an oxidized material located on one side of the substrate (e.g. HD paragraph [0045 & 0068] “an oxide of Zn, Si, Sn, Ti, Zr, Al, Ni, Cr or of a compound thereof”), and with the optically active multi-layer system applied above the intermediate layer (e.g. metallic reflection layer R & layer system WS), wherein the multi-layer system consists of a first upper layer (e.g. one layer of WS), a second upper layer (e.g. other layer of WS) and a bottom layer (e.g. R), with an optional second adhesion layer located between the bottom layer and the second upper layer (optional elements are not required, further e.g. HB) and wherein the first and second upper layers are dielectric or oxidic layers (paragraph [0050 & 0058] “transparent, dielectric and reflection-increasing alternating layer system WS”), and the bottom layer is a reflective layer consisting essentially of silver (paragraph [0048 & 0057] “silver”), the diffusion-inhibiting barrier layer is disposed between the intermediate layer and the reflective layer (e.g. F), the barrier layer prevents the migration of the silver from the reflective layer through the intermediate layer by lowering the diffusion coefficient of the silver (paragraph [0016] “… also for a supplementary function, in particular for protecting the reflection layer” further it is noted that silver diffusion would be 203, TiO2, CrOs, or mixtures thereof, wherein s denotes a stoichiometric or non-stoichiometric ratio and is in the range of 0 < s < 1.5, (inter alia paragraph [0068] “an oxide of Zn, Si, Sn, Ti, Zr, Al, Ni, Cr or of a compound thereof”) wherein the barrier layer (e.g. F) consists essentially or entirely of a metal selected as one from the group of chromium, nickel, chromium-nickel alloy, and palladium, or of a material having the chemical composition CrWNixNyOz, wherein w, x, y, z are governed by 0 ≤ w ≤ 1, 0 ≤ x ≤ 1, 0 ≤ y ≤ 1, and 0 ≤ z ≤ 5 in a stoichiometric or non-stoichiometric ratio, provided that at least one of w or x is > 0, wherein when w > 0, x = 0, y = 0, and z > 0, the material is a non-stoichiometric oxidic Cr composition and when w > 0, x = 0, y > 0, -2-and z = 0, the material is a stoichiometric or non-stoichiometric nitridic Cr composition (inter alia paragraph [0043 & 0057] “nickel-chromium”), wherein the barrier layer (e.g. F) has a thickness that is in the range from 10 nm to 200 nm (e.g. paragraph [0047] “45 nm”), provided that when the composition of the barrier layer is nitridic Cr the thickness within said range is at least 40 nm.
Koeckert does not disclose that the substrate metal is aluminum, and the oxidized material of the intermediate layer is an anodic oxidized substrate material, and the first adhesion-promoting layer having a thickness that is in the range from 5 nm to 25 nm.
Regarding the substrate metal is aluminum, and the oxidized material of the intermediate layer is an anodic oxidized substrate material - Dasbach teaches a similar reflective composite material (title e.g. figure 1) comprising, a substrate comprising of metal (e.g. metallic substrate 1), with an intermediate layer of an oxidized material located on one side of the substrate (e.g. anodized layer 2a), wNixNyOz, wherein w, x, y, z are governed by 0 ≤ w ≤ 1, 0 ≤ x ≤ 1, 0 ≤ y ≤ 1, and 0 ≤ z ≤ 5 in a stoichiometric or non-stoichiometric ratio, provided that at least one of w or x is > 0, wherein when w > 0, x = 0, y = 0, and z > 0, the material is a non-stoichiometric oxidic Cr composition and when w > 0, x = 0, y > 0, and z = 0, the material is a non-stoichiometric nitridic Cr composition (paragraph [0043] “preferably selected from among nitrides and oxynitrides, in particular of chromium … particularly preferably consists of CrN”).  Dasbach further teaches that the substrate metal (e.g. 1) is aluminum (paragraph [0033-34] “1a … composed of aluminum … 1b … consists of high-purity aluminum”), and the oxidized material of the intermediate layer (e.g. 2a) is an anodic oxidized substrate material (paragraph [0035 & 0083] “an aluminum oxide layer (layer 2) is formed on the surface by 
Regarding the first adhesion-promoting layer having a thickness that is in the range from 5 nm to 25 nm – Dasbach further teaches the adhesion promoting layer (4 & 5a or 4, 5a & 5b) have thickness ranges (paragraphs [0036-37 & 0044], particularly the thickness ranges for 4 “having a thickness of preferably 5 to 50 nm and more preferably 10 to 30 nm” and 5a “having a thickness of 2-40 nm and more preferably 5-30 nm”, without the optional layer 5b, would have a thickness range of 7-90nm and more preferred range of 15-60nm for the purpose of the layer thick enough to improve the adhesion/mechanical properties and by thin enough to achieve the desired high reflection (paragraph [0007]).  However, while the two layers of Dasbach span the claimed range it is noted that Dasbach does not teach a single adhesion promoting layer.
Shin teaches a laminated reflector (abstract e.g. figure 1) with a oxide adhesion promoting (paragraph [0026] “material of the adhesion improving film is preferably oxide … from group consisting of zinc oxide, tin oxide, indium oxide, aluminum oxide and titanium oxide” e.g. adhesion-improving film 4), which may be a single (similar to Koeckert) or multiple (similar to Dasbach) layer (paragraph [0026] “The adhesion improving film may be of a single layer or plural layers.”) and further teaches a thickness range of 3 to 14 nm (paragraph [0026] “The film thickness of the adhesion improving film is preferably from 3 to 14 nm ... When it comprises a plurality of layers, the total film thickness is preferably in the In re Aller, 105 USPQ 233 (C.C.P.A. 1955), see MPEP 2144.05.  Therefore, Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the reflective composite material as disclosed by Koeckert as modified by Dasbach to have the first adhesion-promoting layer having a thickness that is in the range from 5 nm to 25 nm, as taught by Shin for the purpose of being thick enough to improve adhesion but thin enough to not interfere with the reflectance of the system and since discovering the optimum or workable ranges involves only routine skill in the art.

Regarding claim 2 Koeckert as modified by Dasbach and Shin discloses the reflective composite material according to claim 1, as set forth above.  Koeckert further discloses wherein the barrier layer is 

Regarding claim 6 Koeckert as modified by Dasbach and Shin discloses the reflective composite material according to claim 1, as set forth above.  Koeckert further discloses wherein the barrier layer has a thickness in the range from 15 nm to 70 nm (e.g. paragraph [0047] “45 nm”).

Regarding claim 29 Koeckert as modified by Dasbach and Shin discloses the reflective composite material according to claim 1, as set forth above.  Koeckert further discloses wherein the barrier layer has a thickness in the range from 40 nm to 200 nm (e.g. paragraph [0047] “45 nm”).

Dasbach teaches a similar barrier layer (e.g. 3) with a thickness range of 5-50 nm (paragraph [0043]) which laps the claimed range and encompasses Koeckert’s example thickness and further teaches wherein w > 0, x = 0, y > 0, and z = 0 and the nonstoichiometic nitridic Cr composition (paragraph [0043] “preferably selected from among nitrides … in particular of chromium”) and would be a simple substitution of one known element for another to obtain predictable results2 and particularly in this case would be substituting the barrier layer material for one which is particularly preferred (paragraph [0043]).  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the barrier layer material in the reflective composite material as disclosed by Koeckert as modified by Dasbach and Shin to be w > 0, x = 0, y > 0, and z = 0 and the nonstoichiometic nitridic Cr composition as further taught by Dasbach since it would be a simple substitution of one known element for another to obtain predictable results and particularly in this case would be substituting the barrier layer material for one which is particularly preferred. 

Regarding claim 30 Koeckert as modified by Dasbach and Shin discloses the reflective composite material according to claim 1, as set forth above.  Koeckert further discloses wherein the barrier layer is metallic Cr (inter alia paragraph [0037] “Materials such as … chromium … are appropriate as metallic, reflective functional layer F.”) or Ni80Cr20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George G. King/Primary Examiner, Art Unit 2872                                                              December 3, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); see MPEP 2144.05.
        2 KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), see MPEP 2143.